Citation Nr: 1722323	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of cold injury, left lower extremity.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to April 1985.

This case arises before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2016, the Veteran testified at a video teleconference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this hearing has been made and is associated with the claims file.

This case was remanded in December 2015 and June 2016 for further development.  That development having been completed, the case is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total evaluation based on individual unemployability (TDIU) addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected cold injury residuals, left lower extremity, are productive of arthralgia and other pain, numbness and cold sensitivity, and of locally impaired sensation, skin color changes, and limitation of great toe joint motion.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the service-connected cold injury residuals, left lower extremity, meet the criteria for a 30 percent evaluation.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an evaluation greater than 20 percent for the service-connected residuals of cold injury to his left lower extremity.  For reasons explained below, the Board finds that a 30 percent disability evaluation, but no greater, is warranted for the left lower extremity residuals of cold injury.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's residuals of frostbite, left and right foot, are rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122, the diagnostic code for cold injury residuals.  

Under Diagnostic Code 7122, a ten percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A thirty percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A thirty percent rating is the highest schedular rating available.  38 C.F.R. § 4.104, Diagnostic Code 7122.  

Two notes accompany Diagnostic Code 7122.  Note (1):  separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2):  evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.

In the present case, service connection was granted for the residuals of cold injury to the right and left feet in an August 1985 rating decision.  The disabilities of the right and left feet were evaluated together as 10 percent disabling.  In a November 1992 rating decision, the evaluation both lower extremities was increased to 20 percent disabling, effective from April 1992.  The June 2012 statement of the case (SOC) discontinued the combined 20 percent evaluation for residuals of cold injury to the feet, effective April 29, 2010, and instead assigned a separate 30 percent evaluation for the residuals of injury to the right foot, and a separate 20 percent evaluation for the left foot, effective April 29, 2010.  The Veteran has continued to appeal the 20 percent evaluation assigned his left lower leg cold injury residuals.

As above noted, the Veteran contends a higher evaluation is warranted for the service-connected residuals of cold injury to his left foot.  To this end, he has stated and testified that he experiences pain, numbness and weakness in his lower extremities, that he cannot stand or walk for any length of time without pain, that his legs give way.  He further testified that he has tingling and complete numbness in the left lower extremity.  He described his foot as feeling clammy and cold, and that the skin feels silky.  When his foot is numb, he explained, the texture feels like snakeskin.  He testified he was uncertain as to whether or not he noticed color changes.  He stated he favors his left foot when walking and described a sideway gait with the left shoe showing greater wear than the right.  He testified his left foot is worse than his right, and stated that his left foot is particularly problematic because he is a truck driver and uses that foot to shift gears.  He stated he uses a cane and walker to get around, and after these were issued, in about 2011 or 2012, he was issued a wheelchair.  SSA disability benefits were granted, he testified, for a combination of disabilities-seizures, weakness in the legs, blackout spells, and a heart condition.  The Veteran also offered the statement and testimony of his spouse, who has stated and testified as to her objective observations supporting the Veteran's contentions.  She indicated that the Veteran also has difficulty with falling, and that he cannot drive because he has blacked out.  See Vet's Statement (rec'd 12/15/2008); Statement of Spouse, (rec'd 4/27/2015); see also, generally, BVA VTC Hearing Transcript, (rec'd 4/5/2016).

At the outset, the Board observes that the Veteran appears to have other neurological complications, including a syndrome consisting of seizures and spells but also encompassing symptoms of weakness, pain, and loss of strength in the lower extremities, which the VA examiners have differentiated from the cold injury residuals.  In December 2008, the VA examiner noted the condition was under evaluation and opined that the presented neurologic picture and symptoms were not in any way related to the 1983 inservice frostbite incident.  In August 2010, the examiner observed that the Veteran's complaints did not correspond to known neurologic pathways and that his symptoms were inconsistent.  While magnetic resonance imaging (MRI) findings in the lower spine suggested radicular pain, the finding did not fully explain the Veteran's left lower extremity symptoms.  In July 2015, the examiner observed that electromyography (EMG) and nerve conduction velocity (NCV) studies revealed a mild left L5-S1 radiculopathy, but that there was no evidence of lower extremity polyneuropathy or focal mononeuropathy.  In November 2016, the VA examiner noted that MRI studies then revealed mild early degenerative disc disease, most pronounced at L4/5, and opined there was no credible mechanism to connect this neurological pathology to cold injury residuals of the feet.  See December 2008 VA Examination for Cold Injuries; August 2010 VA Examination for Cold Injurie; July 2015 VA DBQ Examination for Cold Injuries; and November 2016 VA DBQ Medical Opinion.

Notwithstanding, the Board finds that the medical evidence supports a higher, 30 percent, evaluation for the left foot residuals of cold injury, despite the absence of inclusion of such symptoms of degenerative joint disease, such as L5-S1 radiculopathy, weakness, or loss of strength. 

Medical evidence shows VA examinations conducted in 2008, 2010, and 2015 reflect, in aggregate, no esthesia to pin prick, light touch, position or vibratory sensation on the left; total paralysis on left great toe extension to motor testing, but active movement against some resistance in all other motion; some effort dependent give way in left foot dorsiflexes and fixation of the left great toe to passive flexion or extension; and decreased position sense.  No hair growth was noted in 2008, but this was found to be normal in 2010 and 2015.  Color change was not found, but it is noted that the Veteran expressed his feet were darker in 2008 and in testimony in 2016.  Results of X-rays taken in 2010 and 2013 were reported to reveal normal joint spaces in the left foot without osteoarthritis, fractures, dislocations, or erosions.  EMG and NCV findings were reported to reveal no findings of lower extremity polyneuropathy or focal mononeuropathy in 2015.  Id. 

The Veteran is competent to state that he feels pain and numbness in his left foot, and that both manifestations are frequent and severe.  He is also competent to report he feels tingling, that his feet are darker and that his skin feels different when his foot is completely numb.  Moreover, he is competent to state that his left foot is worse than his right, symptomatically.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the case the Board is persuaded of the Veteran's credibility.  Not only has he and his witness offered statements and testimony before the Board that are consistent, but the Veteran nor his witness also did not attempt to conceal other diagnoses from the AOJ or the Board, such as his episodes of syncope, black outs, and seizures, and lower back problems even though such admissions do not necessarily weigh in the Veteran's favor.  See, particularly, BVA VTC Hearing Transcript, pp.  10-11.

In addition, review of the record corroborates the Veteran's assertions.  Service treatment records reflect that the Veteran's initial cold injury had a greater impact on the left foot than the right foot, and that the injury was productive of neurological symptoms even then.  His discharge physical notes findings of decreased sensation of the distal fore foot left greater than right.  Inpatient treatment record cover sheet shows a final disposition in April 1985 of residual neuralgia, lower extremities, bilateral, due to old cold weather injury (underlying cause).  Medical Evaluation Board (MEB) proceedings determined the Veteran was diagnosed with causalgia secondary to cold exposure (frostbite December 1983).  Physical Evaluation Board (PEB) findings reflect additional observations of limitation of motion of toes, decreased sensation, and intermittent discomfort.  See STRs: incl Sep exam, p 62; and STRs, Vet Final diagnoses, pp. 13, 5, 15.  

Moreover, early VA examination findings reveal a diagnosis of peripheral neuropathy with sensory and motor deficits of the left lower extremity, secondary to frostbite in June 1992.  See June 1992 VA Examination for Neurology (marked rec'd in 5/6/1992).

Given the foregoing, the Board finds that the Veteran's left residuals of cold injury are manifested by arthralgia and other pain, numbness and cold sensitivity with locally impaired sensation, skin color changes, and no limitation of motion in the left great toe.  X-rays have been reported to show no osteoarthritis of the Veteran's left foot, but the most recent X-rays cited in VA examination are dated in 2013.  Because the Veteran's left great toe is fixed, the Board finds that the symptomatology presented more closely approximates that of the 30 percent evaluation under Diagnostic Code 7122.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122.  

A 30 percent evaluation is the highest afforded under this diagnostic code.  There are no amputations or separate complications to evaluate under any other diagnostic code that are not used to support the 30 percent evaluation.  Thus, there are no other manifestations of the left food cold injury residuals that warrant separate, compensable evaluations under other diagnostic codes.

Accordingly, and resolving all reasonable doubt in the Veteran's favor, a 30 percent evaluation, and no greater, is warranted for residuals of cold injury to the left lower extremity.  See also 38 C.F.R. § 3.102.


ORDER

A 30 percent evaluation, and no greater, for cold injury residuals to the left lower extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran also seeks entitlement to a TDIU.  However, remand is required prior to the adjudication of this claim.

The Board observes that SSA documents reflect the Veteran was awarded disability benefits on the basis of his inability to find sufficient gainful work in his age category.  Given that the Board has granted the Veteran's claim, above, the claim for TDIU must be returned for readjudication.  In doing so, the AOJ is asked to also consider whether a grant of TDIU can be made with consideration of whether the Veteran can obtained substantial and gainful employment, and whether referral is warranted for consideration of TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

Undertake any other appropriate development and readjudicate the issue of entitlement to a TDIU including whether referral is warranted on an extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


